Title: To James Madison from John George Jackson, 29 September 1806
From: Jackson, John George
To: Madison, James



Dear Sir
Clarksburg Septr. 29th 1806

I write you once more from the midst of gloomy and distressing scenes.  The fever which prevailed two years since in the middle Country rages violently here.  At this moment my Father Mother and two Sisters all lie in one house in a most dangerous & alarming situation.  It is two weeks since the first attack & we are truly afraid that unless a favorable crisis occurs immediately that they will all follow our dear Children ere two weeks more have elapsed.  Polly was taken ill last night with the incipient symptoms of the disease.  My fears portend every thing that can take place.  She has rode out this morning & it may be that she has nothing but a bad cold as we were late at my Fathers last night.  We sigh very much to fly from the distresses that surround us, & the recollection of the scenes we have gone through since we embraced you last: but that destiny which hangs over the fate of Man confines us here, & it is impossible to leave our friends in the state they now lie.  It is with pain that I turn my thoughts to the business which oppresses me & to say that I must ask your kind attention to procure me from Richmond as soon as you can the third Volume of Calls reports which has been recently published.  Some friend of yours upon writing him can send it to you & the mail will bring it on to me: the price is perhaps $5 which I will repay you with many thanks.  Give my best love to my Dear Sister D & believe me with the sincerest affection truly yours

J G Jackson

